HENRIOD, Justice
(dissenting).
I dissent along with Mr. Justice Callister, agreeing with what he said. It appears to me that the main opinion condones the delegation to a nonelective body, the power to require the taxpayer to pay an additional five mills tax, without any power, or privilege, if you please, to question the wisdom, practicability, need or anything else of the project either at the polls or anywhere else. The opinion provides the knife with which to whittle away another right (and a great big one) of the citizenry to control the public purse-strings.
This case was presented in haste. It is not an adversary proceeding. I am convinced that both sides seek the identical result to insure a broker against more difficult and less profitable marketing opportunities.1 There is considerable straw here which the main opinion destroys, and considerable meat upon which it should have chewed.
This case was never placed on a regular calendar for argument. It was presented and decided in haste, I believe, and prematurely, on July 30, 1969, by minute entry, which explained that the opinion would come later. At the time of deciding this case by a majority of the court on July 30, 1969, the Record had not been filed in this Court, and was not filed until August 1, 1969. There was never a hearing had in open court at which a taxpayer could have listened to the arguments pro and con. In my view the procedure indulged here may have been improvident enough to justify a withdrawal of the opinion and permit it to be processed as other cases are processed under the rules.